            Case 1:19-cv-01593 Document 1-1 Filed 05/30/19 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                              )
 Ángel Alejandro Heredia Mons, et al., on behalf of           )
 themselves and others similarly situated,                    )
                                                              )
                Plaintiffs,
                                                              )
                                                              )
                v.
                                                              )
                                                              )    Civil Action No. ______
 Kevin K. McALEENAN, Acting Secretary of the Dep’t
                                                              )
 of Homeland Security, in his official capacity, et al.       )
                Defendants.                                   )
                                                              )
                                                              )


   MEMORANDUM IN SUPPORT OF PLAINTIFFS Y.A.L, J.M.R., P.S.P., R.O.P.,
   M.R.M.H., AND F.J.B.H.’S MOTION TO PROCEED ANONYMOUSLY AND TO
                 FILE SUPPORTING EXHIBITS UNDER SEAL

                                        BACKGROUND

       As alleged in the Complaint in this action, Plaintiffs Y.A.L, J.M.R., P.S.P., R.O.P.,

M.R.M.H., AND F.J.B.H. (“Anonymous Plaintiffs”), are asylum seekers detained by U.S.

Immigration and Customs Enforcement (“ICE”), who have been found to have a credible fear of

persecution if forced to return to their countries of origin, and have been referred for hearings

before immigration judges to pursue their asylum claims. Their suit challenges that the

Department of Homeland Security (“DHS”) denied them and others similarly situated parole

without an individualized determination of flight risk or dangerousness, in violation of DHS’s

own internal policies, guidelines, and directives.

        Because each of the Anonymous Plaintiffs has been specifically targeted for violence

and fears continued persecution, as well as retaliation for reporting their persecutors to

governmental authorities by seeking asylum, Anonymous Plaintiffs respectfully request to file

                                                 1
                Case 1:19-cv-01593 Document 1-1 Filed 05/30/19 Page 2 of 9



under seal any declarations in support of their Complaint and/or subsequent pleadings, and to

proceed anonymously in this litigation. Anonymous Plaintiffs also seek to file under seal

Exhibit 1, a list of Anonymous Plaintiffs’ true names and alien numbers, matched with the

pseudonyms they seek to use in this suit. Finally, Anonymous Plaintiffs request an order

prohibiting Defendants from publicly disclosing their identities. (They do not seek to remain

anonymous with respect to Defendants.)

             Anonymous Plaintiffs fear that their persecution would become more severe if their

status as asylum applicants were publicly disclosed. 1 Specifically:

        •    Plaintiff Y.A.L. fled Cuba in October 2018, after Cuban police detained and assaulted

             him, fabricated charges against him for so-called anti-government acts, and threatened

             to make him disappear. Fearing for his life, Y.A.L. came to the United States to seek

             asylum. DHS confined him at the border, then transferred him to the custody of the

             New Orleans ICE Field Office. He passed a credible fear interview and is pursuing his

             asylum claim before EOIR. He was denied parole despite submitting evidence that he

             is neither a danger to the public, nor a flight risk, because his U.S. permanent resident

             wife is ready and willing to sponsor him. He is currently being detained at the Pine

             Prairie ICE Processing Center, in Pine Prairie, Louisiana (“Pine Prairie”). Plaintiffs’

             Complaint at ¶ 17.

           Plaintiff J.M.R., a conscientious objector who refused military service in Cuba, fled from

            Cuba and arrived in the United States in July 2018, because he feared for his life. DHS

            confined him at the border, then transferred him to the custody of the New Orleans ICE


1
 The descriptions of the facts underlying Plaintiffs’ asylum claims in this Memorandum and in other
documents filed in this case are skeletal and not a complete account of their experiences.


                                                     2
         Case 1:19-cv-01593 Document 1-1 Filed 05/30/19 Page 3 of 9



    Field Office. He passed a credible fear interview and is pursuing his asylum claim before

    EOIR. He was denied parole despite submitting evidence that he is neither a danger to the

    public, nor a flight risk, because his U.S. citizen uncle is ready and willing to sponsor him.

    He is currently detained at Pine Prairie. Id. at ¶ 21.

   Plaintiff P.S.P., a physician, fled Cuba because government agents were demanding that he

    harm patients for political reasons. After he refused to carry out such procedures, Cuban

    authorities retaliated against him, beating and detaining him. P.S.P. arrived in the United

    States in October 2018. He expressed a fear of return to Cuba and a desire to seek asylum

    in the United States. DHS confined him at the border, then transferred him to the custody

    of the New Orleans ICE Field Office. He passed a credible fear interview and is pursuing

    his asylum claim before EOIR. He was denied parole despite submitting evidence that he

    is neither a danger to the public, nor a flight risk, because his U.S. citizen sister is ready

    and willing to sponsor him. He is currently detained at Pine Prairie. Id. at ¶ 16.

•   Plaintiff R.O.P., a physician, fled Cuba after authorities demanded that he harm patients

    for political reasons. He arrived in Laredo, Texas, in July 2018. There, he expressed a fear

    of return to Cuba and a desire to seek asylum in the United States. DHS confined him at

    the border, then transferred him to the custody of the New Orleans ICE Field Office. He

    passed a credible fear interview and is pursuing his asylum claim before EOIR. He was

    denied parole despite submitting evidence that he is neither a danger to the public, nor a

    flight risk, because his U.S. citizen fiancée is ready and willing to sponsor him. He is

    currently detained at Pine Prairie. Id. at ¶ 22.

•   Plaintiff M.R.M.H. fled Honduras because a Transnational Criminal Organization tortured

    him, breaking his foot and jaw, and threatened him with death. On December 2018, he



                                              3
             Case 1:19-cv-01593 Document 1-1 Filed 05/30/19 Page 4 of 9



       arrived in San Ysidro, California. There, he expressed a fear of returning to Honduras and

       his desire to seek asylum in the United States. DHS confined him at the border, then

       transferred him to the custody of the New Orleans ICE Field Office. He passed a credible

       fear interview and is pursuing his asylum claim before EOIR. He was denied parole five

       times, despite submitting evidence of his identity, that he does not pose a danger to the

       public, and that he does not pose a flight risk, because a U.S. citizen is willing and able to

       sponsor him. He is currently detained at LaSalle Correctional Facility. Id. at ¶ 15.

   •    Plaintiff F.J.B.H. fled Honduras with his girlfriend and her son due to persecution by

        gang members affiliated with the ruling political party. They traveled with the migrant

        caravan and arrived in San Ysidro, California, on December 2018. There, F.J.B.H. and

        his girlfriend expressed a fear of return to Honduras and their desire to seek asylum in

        the United States. DHS separated him from his family, confined him at the border, then

        transferred him to the custody of the New Orleans ICE Field Office. He passed a

        credible fear interview and is pursuing his asylum claim before EOIR. He was denied

        parole despite submitting evidence of his identity, that he is not a danger to the public,

        and that he is not a flight risk, because his U.S. citizen aunt and uncle are ready and

        willing to sponsor him. He is currently detained at River Correctional Facility. Id. at

        ¶ 23.

                                              ARGUMENT
        A.      Legal Standard.

        For a plaintiff to proceed anonymously, “the need for anonymity” should “outweigh[]

the general presumption that parties’ identities are public information and the risk of unfairness

to the opposing party.” Qualls v. Rumsfeld, 228 F.R.D. 8, 10 (D.D.C. 2005) (internal quotation

marks and citation omitted). The burden on Plaintiffs is not a heavy one at the time of filing—

                                                 4
            Case 1:19-cv-01593 Document 1-1 Filed 05/30/19 Page 5 of 9



Plaintiffs need only make a “colorable argument in support of the request” that is “not frivolous.”

Id. at 10. A trial court abuses its discretion when it fails to consider thoroughly “that in some

cases the general presumption of open trials—including identification of parties and witnesses

by their real names—should yield in deference to sufficiently pressing needs for party or witness

anonymity.” James v. Jacobson, 6 F.3d 233, 242 (4th Cir. 1993); see also R.I.L-R v. Johnson,

80 F. Supp. 3d 164, 172 (D.D.C. 2015); Sealed Plaintiff v. Sealed Defendant #1, 537 F.3d 185,

189- 90 (2d Cir. 2008); Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d 678, 684-87 (11th

Cir. 2001); Does I Thru XXIII v. Advanced Textile Corp., 214 F.3d 1058, 1069 (9th Cir. 2000).

       In keeping with these principles, this Court and the D.C. Circuit have routinely permitted

parties to proceed anonymously when circumstances justify such anonymity. See, e.g., Doe v.

Stephens, 851 F.2d 1457, 1459 n.2 (D.C. Cir. 1988); Doe v. U.S. Dep’t of Justice, 660 F. Supp.

2d 31, 40 (D.D.C. 2009); Doe v. MAMSI Life & Health Ins. Co., 471 F. Supp. 2d 139, 140

(D.D.C. 2007); Doe v. Rumsfeld, 341 F. Supp. 2d 1 (D.D.C. 2004); Doe v. Islamic Salvation

Front, 257 F. Supp. 2d 115, 117 (D.D.C. 2003).

       B.      This Court Should Grant the Requested Relief.

       The nature of the harm faced by Anonymous Plaintiffs demonstrates that their need

for confidentiality outweighs the public’s interest in knowing their identities. See Qualls, 228

F.R.D. at 11. Anonymous Plaintiffs fled their countries of origin because they were persecuted

or feared that they would be persecuted if they remained. As asylum seekers fleeing persecution,

Anonymous Plaintiffs fall within a particularly vulnerable class of migrants for whom

confidentiality about the nature and existence of their claims is particularly important, as their

“identification [would] create[] a risk of retaliatory physical or mental harm.” Qualls, 228




                                                5
           Case 1:19-cv-01593 Document 1-1 Filed 05/30/19 Page 6 of 9



F.R.D. at 10-11 (internal quotation marks and citation omitted); see also United Nations High

Commissioner for Refugees, Advisory opinion on the rules of confidentiality regarding asylum

information     (“UNHCR           Advisory     Opinion”)    (Mar.     31,    2005)     at    2-3,

http://www.refworld.org/docid/42b9190e4.html (“[P]rivacy and its confidentiality requirements

are especially important for an asylum-seeker, whose claim inherently supposes a fear of

persecution by the authorities of the country of origin and whose situation can be jeopardized if

protection of information is not ensured.”).

       The federal government itself recognizes that protecting the identities of asylum seekers

is of critical importance. Asylum regulations provide for the confidentiality of asylum applicants

and credible fear interviewees, including the fact that an applicant has applied for asylum or

received a credible fear interview. See 8 C.F.R. §§ 208.6, 1208.6. DHS has acknowledged the

importance of these regulations to the future safety of asylum applicants:

       As DHS recognizes, the confidentiality regulations are of utmost importance in
       protecting asylum applicants because the “regulations safeguard information
       that, if disclosed publicly, could subject the claimant to retaliatory measures by
       government authorities or non-state actors in the event that the claimant is
       repatriated, or endanger the security of the claimant’s family members who may
       still be residing in the country of origin.”

Anim v. Mukasey, 535 F.3d 243, 253 (4th Cir. 2008) (quoting U.S. Citizenship and Immigration

Serv. Asylum Div., U.S. Dep’t of Homeland Sec., Fact Sheet: Fed. Regulations Protecting the

Confidentiality of Asylum Applicants (2005)). Indeed, the disclosure of an asylum applicant’s

identity creates such a severe risk of persecution in her or his country of origin that a breach of

confidentiality can itself serve as grounds for asylum. See, e.g., id. at 256 (remanding asylum

case to BIA so that petitioner could present new asylum claim based upon U.S. Government’s

breach of her confidentiality).




                                                 6
           Case 1:19-cv-01593 Document 1-1 Filed 05/30/19 Page 7 of 9



       In recognition of the powerful interest that asylum seekers possess in maintaining their

confidentiality, numerous courts have allowed them to proceed with pseudonyms or initials.

See, e.g., R.I.L-R, 80 F. Supp. 3d at 172; N.L.A. v. Holder, 744 F.3d 425, 428 n.1 (7th Cir. 2014);

Doe v. Holder, 736 F.3d 871, 872 n.1 (9th Cir. 2013); Doe v. Holder, 651 F.3d 824, 826 (8th

Cir. 2011); Smith v. Holder, 627 F.3d 427, 427 n.* (1st Cir. 2010); Doe v. Immigration &

Naturalization Serv., U.S. Dep’t of Justice, 867 F.2d 285, 286 n.1 (6th Cir. 1989). Moreover,

“[c]ourts may be more inclined to permit pseudonymous suits by plaintiffs when the government

is the defendant,” Qualls, 228 F.R.D. at 11, a factor present in this case.

       In contrast to Anonymous Plaintiffs’ strong interest in confidentiality, the countervailing

interests in disclosure are minimal or nonexistent. The public’s interest, if any, in knowing the

identities of Anonymous Plaintiffs is negligible. To be sure, the issues that Anonymous

Plaintiffs raise in this lawsuit are important ones and may well be a matter of concern to the

general public. However, that is not true of the identities of Anonymous Plaintiffs: “[P]arty

anonymity does not obstruct the public’s view of the issues joined or the court’s performance

in resolving them.” Does I Thru XXIII, 214 F.3d at 1068-69 (quoting Doe v. Stegall, 653 F.2d

180, 185 (5th Cir. 1981)).

       Nor would granting Anonymous Plaintiffs’ request create any risk of unfairness or

prejudice to Defendants. As stated above, Anonymous Plaintiffs do not seek to withhold their

identities from Defendants. And there is no reason to believe a fact-finder would be influenced

by the fact that Anonymous Plaintiffs are proceeding anonymously. See, e.g., Sealed Plaintiff,

537 F.3d at 190; Does I thru XXIII, 214 F.3d at 1068; James, 6 F.3d at 240-41; see also Doe #1




                                                 7
          Case 1:19-cv-01593 Document 1-1 Filed 05/30/19 Page 8 of 9



v. Williams, 167 F. Supp. 2d 45, 46, n.1 (D.D.C. 2001) (granting plaintiffs leave to proceed by

pseudonym on condition that they disclose identity to defendants), rev’d on other grounds, 2003

WL 21466903 (D.C. Cir. June 19, 2003).

                                        CONCLUSION

       For the foregoing reasons, this Court should grant Plaintiffs Y.A.L, J.M.R., P.S.P., R.O.P.,

M.R.M.H., AND F.J.B.H.’s Motion to Proceed Anonymously and to File Supporting Exhibits

Under Seal.




                                               8
         Case 1:19-cv-01593 Document 1-1 Filed 05/30/19 Page 9 of 9



Dated: May 30, 2019                 Respectfully submitted,


                                    _//s// Melissa Crow_________________

Katie Schwartzmann*                 Melissa Crow (D.C. Bar No. 453487)
Bruce Hamilton*                     Luz Virginia López*
AMERICAN CIVIL LIBERTIES UNION      SOUTHERN POVERTY LAW CENTER
OF LOUISIANA FOUNDATION             1101 17th St., NW, Suite 750
P.O. Box 56157                      Washington, DC 20036
New Orleans, LA 70156               Tel: (202) 355-4471
Tel: (504) 522-0628                 melissa.crow@splcenter.org
kschwartzmann@laaclu.org            luz.lopez@splcenter.org
bhamilton@laaclu.org
                                    Mary Bauer*
                                    SOUTHERN POVERTY LAW CENTER
                                    1000 Preston Avenue
                                    Charlottesville, VA 22903
                                    Tel: (470) 606-9307
                                    mary.bauer@splcenter.org

                                    Laura Rivera*
                                    SOUTHERN POVERTY LAW CENTER
                                    150 E. Ponce de Leon Ave., Ste. 340
                                    Decatur, GA 30030
                                    Tel: (404) 521-6700
                                    laura.rivera@splcenter.org

                                    Attorneys for Plaintiffs
                                    *Pro Hac Vice applications forthcoming




                                     9
